


SALE PURCHASING AGREEMENT (hereinafter referred to as the "Agreement") entered
into by, as the first party, BAJA AQUA FARMS, S.A. DE C.V. (hereinafter referred
to as "BAF"), represented herein by Mr. Jaime Cuadra Velez and, as the second
party, MARPESCA S.A.DE C.V. (hereinafter referred to as the "Fishing Company"),
represented herein by Victor Manuel Guadardo France. This agreement is entered
upon according the following:




CONSIDERATIONS




I.
BAF States through its representative



(a)
That it is a Mexican company duly organized in accordance to the laws of Mexico.



(b)
That the legal representative that appears to execute this agreement is vested
with full authority required to execute this agreement. To this day such
authority has not been revoked, modified or limited.



(c)
That tuna farming is one of the company purposes, for this reason the company
requires a supply of high quality sardine to feed the tuna.



(d)
That by virtue of the aforegoing, and for purpose of securing the supply of
sardine, the company wishes to enter into this agreement with the Fishing
Company, in accordance with the clauses and conditions stated below.



(e)
That the company is registered under tax id number BAF991209B16



II.
The fishing company declares through its representative



(a)    That it is a Mexican company duly organized in accordance to the laws of
Mexico.


(b)
That the legal representative that appears to execute this agreement is vested
with full authority required to execute this agreement. To this day such
authority has not been revoked, modified or limited.



(c)
That the company is operating several vessels (hereinafter referred to as the
"Vessels") which are in seaworthy conditions with equipment and permits in force
for the catching of sardine.



(d)
That it is interested in executing this agreement with BAF, in accordance to the
clauses and conditions stated below.



(e)
That the company is registered under tax id number MAR040714RP9





--------------------------------------------------------------------------------




IN WITNESS THEREOF, the parties hereby formalize this agreement, binding
themselves to the following:


CLAUSES


1.
PURPOSE



1.1
By this contract the Fishing Company is bound to carry out the catching of fish
and deliver the entire product obtained from the Vessels, basically sardine, to
BAF, in accordance to the provisions of this agreement and according to the
instructions of the last mentioned.



1.2
In light of the above, 100% of the product catch with the vessels shall be
exclusively for supplying BAF, unless a written authorization is given to the
fishing company by BAF.



2.
PAYMENT



2.1
For each ton of sardine received to the satisfaction of BAF, BAF shall pay the
Fishing Company an amount ranging from $60 USD (sixty dollars 00/100 legal
tender of the United States of America) to $150.00 USD (one hundred and fifty
dollars 00/100 legal tender of the United States of America) or the equivalent
in Mexican pesos at the exchange rate posted by the Bank of Mexico in the
Official Newspaper of the Federation to comply with obligations in foreign
currency at the day of payment. Said sardine shall have the minimum quality
required by BAF.



2.2
The basis to establish the payable amount of sardine approved by BAF shall be
the sardine size and place it was caught, as set forth in the document labeled
as Schedule "A" attached to this agreement. Such attachment, once signed by the
parties shall become an integral part of this agreement and it is deemed as
reproduced herein.



2.3
The fishing company shall furnish an invoice with all the tax requirements for
review and payment in the offices of BAF.



3.
TAXES



3.1
Any taxes or fees arising out of the formalization and the term of this Contract
shall be at the expense of the party legally bound to pay them according to the
current applicable fiscal laws.



4.
TERM



4.1
This agreement is gotten into for a determined time and shall begin on the date
of signing and will end on December 31st of 2008.





2




--------------------------------------------------------------------------------




4.2
Once the term of this agreement is ended the parties may, under BAF's request,
extend said term provided the vessels arrange to have all documentation required
for navigation and operation updated.



5.
SARDINE QUALITY AND DELIVERY



5.1
BAF shall provide the quantity of sardine required and the place where it shall
be delivered.



5.2
Before delivery and prior to receiving the product, the sardine shall be
inspected by a person appointed by BAF to ensure the sardine caught is in a
whole piece, that it is in good condition and that it complies with the minimum
quality required. Furthermore, the size of the sardine shall be inspected in
order to determine the payment payable, pursuant to the provisions of the
Payment Clause.



5.3
Likewise, in this action the Fishing Company expressly authorizes BAF's
representative to perform, at any time and with no need of any request in
advance, testing to find out the sardine acidity, for this may impact the
mortality rate of the tuna contained within the fishing concessions of BAF.



5.4
Payments shall be made of the product approved by BAF's representative only,
pursuant the provisions set forth in this agreement and Schedule "A" herein.
Furthermore, as stated above, the sardine not complying with the required
standards shall not be received nor paid by BAF and it is the obligation of the
fishing company to take all the proper measures to dispose of the product.



6.
EARLY TERMINATION



6.1.1
Notwithstanding the term of the agreement, this can be terminated at the will of
any of the parties by means of a written notice provided 60 calendar days in
advance to the date termination is intended.



7.
NOTARY FORMALIZATION



7.1
Even though no notary formalization is required for this contract, the parties
agree in that at the request of any of them, they are bound to formalize this
contract before a notary public and any expenses arising thereof shall be the
obligation of the requesting party.



8.
SURVIVAL



8.1
The provisions relative to notices, venue, applicable law, as any other
provisions which for their nature shall survive the termination or completion of
this contract shall remain valid after the termination or completion of the
same.





3




--------------------------------------------------------------------------------






9.
APPLICABLE LAWS



This contract shall be governed by, and construed under, the laws of the Mexican
United States (Mexico).


10.
VENUE



10.1
This agreement is executed in good faith and with the best intention of the
parties to work together and obtain reciprocal benefits, for this reason they
agree to talk and resolve any matter in a conciliatory manner.



10.2
Notwithstanding the foregoing, and in the event that no agreement is reached,
anything related to the interpretation and enforcement of the same, including
questions regarding the validity of the contract, the parties expressly agree to
be submitted to the venue and jurisdiction of the competent courts of the city
of Ensenada, Baja California, waiving any other venue they may be entitled to
due to their current or future addresses, or for any other reason.



11.
NOTIFICATIONS



11.1
All notices, requirements and requests, and other communications between the
parties - including notifications of change of address, shall be made in
writing, and shall be deemed to have been properly communicated when these have
been delivered personally or by means of certified mail, with proof of receipt,
to the address(es) specified in this clause, or to an address established in and
by any notification of a change of address.



BAF:


BAJA AQUA FARMS, S.A. DE C.V.
Calzada Emiliano Zapata, 271-1
El Sauzal de Rodriguez
Municipio de Ensendada, Baja California 22760
Mexico


The Fishing Company


MARPESCA, S.A. DE C.V.
Blvd. Agua Caliente 4558-1104
Col. Aviacion
Tijuana, Baja California 22420


12.
WAIVERS



4




--------------------------------------------------------------------------------




12.
Any omission by either of the Parties in the execution of their rights as
stipulated in this Contract shall under no circumstances amount to a waiver of
the same; neither shall the singular or partial exercise by either of the
Parties of any right derived from this Contract exclude the simultaneous or
subsequent exercise of any other right, faculty or privilege.



13.
ASSIGNMENT



13.1
None of the parties may assign from, or in any way transfer to another, this
Contract, nor the rights and obligations contained in the same, without the
written consent of the other party.



14.
MODIFICATIONS/AMENDMENTS



14.1
No modification or provision of this contract, and no consent given by either of
the parties to the other, diverging the terms and conditions of this Contract
shall take effect unless done in writing and signed by both parties and, even
under those circumstances, any withdrawal or consent will only be effective for
the specific case and specific purpose for which it is granted.



15.
SEVERABILITY



15.1
If a competent court should declare null, invalid or unenforceable any
stipulation contained in this Contract, the remaining stipulations contained
herein shall remain in full force and effect, and the Parties shall then modify
the Contract in such a way that the eliminated Clause shall be as applicable and
valid as possible.



16.
ENTIRETY OF THIS AGREEMENT



16.1
This contract contains the complete Agreement in regard to the matter taken up
herein, and replaces any previous or current agreements or communications in
regard to its content. No communication, declaration, negotiation or agreement
between the parties which is made prior to the formalization of this Contract
shall have any effect on the interpretation of the terms and conditions of the
same.



17.
HEADINGS



17.1
The parties agree that the heading used for the clauses of this contract are
only for reference purposes and do not limit in any way the content and scope of
the same; it is the content of said clauses which is binding.





5






--------------------------------------------------------------------------------




FOR PURPOSES OF FORMALIZATION AND CONFERRAL OF LEGAL EFFECT, the Parties, having
read this contract and understood their obligations in regard to it, formally
declare that there is in the same no error, deceit or intent to injure which
might invalidate it; therefore they do sign it, in two original copies, in the
City of Ensenada, Baja California, on this 2nd day of January, 2008, in the
presence of two witnesses.




BAJA AQUA FARMS, S.A. DE C.V.
 
 
 
 
 
 
 
 
Signed by:
/s/ Jaime Cuadra
 
 
 
 
Jaime Joseph Cuadra Velez
 
 
 
 
 
 
 
 
 
 
 
 
 
MARPESCA, S.A. DE C.V.
 
 
 
 
 
 
 
 
Signed by:
/s/ Victor Guardado
 
 
 
 
Victor Manual Guardado France
 
 
 
 
 
 
 
 
 
 
 
 
 
WITNESS
 
WITNESS
By:
/s/ Susana Garcia
 
By:
/s/ Ana Carballo
Name:
Susana Garcia Ochoa
 
Name:
Ana Alicia Carballo Garcia





6




--------------------------------------------------------------------------------




[marpescasaleagtschedulea.jpg]


[marpescasaleagtschedulea.jpg]


